 
SUPERIOR COURT OF THE STATE OF CALIFORNIA
 
FOR THE COUNTY OF LOS ANGELES, CENTRAL DISTRICT


 
Socius CG II, Ltd.,
 
Plaintiff,
 
v.
 
Bergio International, Inc. and Does 1-10 Inclusive,
 
Defendants.
 
 
Case No. BC430689
 
Assigned For All Purposes To:
Hon. Mary Ann Murphy, Dept. 25
 
[PROPOSED] ORDER APPROVING STIPULATION FOR SETTLEMENT OF CLAIM
 
Date:             February 4, 2010
Time:             8:30 a.m.
Dept.:             25
 
 
Complaint Filed:                            January 28, 2010
Trial Date:                                      None Set
 
 



The Ex Parte Application To Approve Stipulation For Settlement Of Claims, filed
by Plaintiff Socius CG II, Ltd. (“Socius”) and joined by Defendant Bergio
International, Inc., formerly known as Alba Mineral Exploration, Inc. ( “Bergio”
or the “Company”), came on for hearing on February 4, 2010 at 8:30 a.m. in
Department 25 of the above-entitled court, the Honorable Mary Ann Murphy, Judge
presiding.
 
 
 

--------------------------------------------------------------------------------

 
 
The Court, having reviewed the Ex Parte Application To Approve Stipulation For
Settlement Of Claim in the above-captioned matter, having been presented with a
Stipulation for Settlement of the Claim (the “Stipulation”), a copy of which is
attached as Exhibit “A” to the Ex Parte Application, and after a hearing upon
the fairness, adequacy and reasonableness of the terms and conditions of the
issuance of Bergio’s shares of common stock to Socius in exchange for the
extinguishment of said claims, IT IS THEREFORE ORDERED AS FOLLOWS:
1. The Stipulation is approved in it entirety;
2. In full and final settlement of the claim against Bergio in the total amount
of $700,000 which Socius purchased from Columbia Bank, arising out of a loan by
Columbia Bank to Bergio (by and through its predecessor DIII), in the principal
amount of $700,000 (Loan No. 21175), which is currently past due in the full
amount (the “Claim”), Bergio will issue and deliver to Socius 5,700,000 shares
of common stock, par value $0.01 per share, of  Bergio, subject to adjustment as
set forth in paragraph 4.  This action is hereby dismissed with prejudice,
provided that the court shall retain jurisdiction with regard to the Claim to
enforce the terms of this Order.
3. No later than the first business day following the date that Bergio receives
notice that the Order has been entered, Bergio shall: (i) immediately issue
5,700,000 shares of common stock  to Socius or its designee’s balance account
with The Depository Trust Company (DTC) through the Fast Automated Securities
Transfer (FAST) Program of DTC’s Deposit/Withdrawal Agent Commission (DWAC)
system, without any restriction on transfer, time being of the essence, by
transmitting by facsimile and overnight delivery such irrevocable and
unconditional instruction to Bergio’s stock transfer agent and (ii) cause its
legal counsel to issue an opinion to Bergio’s transfer agent that the shares may
be so transferred.
4. The number of shares to be issued under the this agreement is subject to
adjustment as follows: in the event that the number of VWAP Shares (as described
below) exceeds the number of Settlement Shares initially issued, then Bergio
will issue to Socius additional shares of Bergio’s common stock equal to the
difference between the number of VWAP Shares and the number of Settlement Shares
initially issued.  In the event that the number of VWAP Shares is less than the
number of Settlement Shares initially issued, then Socius will return to Bergio
for cancellation that number of shares as equals the difference between the
number of VWAP Shares and the number of Settlement Shares initially issued.
 
2

--------------------------------------------------------------------------------

 
 
a. The number of VWAP Shares is equal to (i) 700,000 plus Socius’ legal fees,
(ii) divided by 75% of the volume weighted average price (the “VWAP”) of
Bergio’s common stock over the 20-day trading period immediately following the
date on which the Settlement Shares were issued.  
5. For so long as Socius or any of its affiliates holds any shares of common
stock of Bergio, neither Socius nor any of its affiliates will: (i) vote any
shares of Common Stock owned or controlled by it, or solicit any proxies or seek
to advise or influence any person with respect to any voting securities of the
Company; or (ii) engage or participate in any actions, plans or proposals which
relate to or would result in (a) Socius or any of its affiliates acquiring
additional securities of the Company, alone or together with any other person,
which would result in Socius and its affiliates collectively beneficially owning
or controlling more than 9.99% of the total outstanding Common Stock or other
voting securities of the Company, (b) an extraordinary corporate transaction,
such as a merger, reorganization or liquidation, involving the Company or any of
its subsidiaries, (c) a sale or transfer of a material amount of assets of the
Company or any of its subsidiaries, (d) any change in the present board of
directors or management of the Company, including any plans or proposals to
change the number or term of directors or to fill any existing vacancies on the
board, (e) any material change in the present capitalization or dividend policy
of the Company, (f) any other material change in the Company’s business or
corporate structure, including but not limited to, if the Company is a
registered closed-end investment company, any plans or proposals to make any
changes in its investment policy for which a vote is required by Section 13 of
the Investment Company Act of 1940, (g) changes in the Company’s charter, bylaws
or instruments corresponding thereto or other actions which may impede the
acquisition of control of the Company by any Person, (h) causing a class of
securities of the Company to be delisted from a national securities exchange or
to cease to be authorized to be quoted in an inter-dealer quotation system of a
registered national securities association, (i) causing a class of equity
securities of the Company becoming eligible for termination of registration
pursuant to Section 12(g)(4) of the Act, or (j) taking any action, intention,
plan or arrangement similar to any of those enumerated above.  The provisions of
this paragraph may not be modified or waived without further order of the Court.
6. The Stipulation and this Order may be enforced by any party to the
Stipulation by a motion under California Code of Civil Procedure section 664.6,
or by any procedure permitted by law in the Superior Court of Los Angeles
County.  Pursuant to the Stipulation, each party thereto further waives a
statement of decision, and the right to appeal from this Order after
entry.  Except as expressly provided in Paragraph 4 above, each party shall bear
its own attorney’s fees, expenses and costs with regard to this Stipulation and
Order.
 
 
3

--------------------------------------------------------------------------------

 
 
IT IS SO ORDERED.


DATED: February 4, 2010
 
 
/s/ Mary Ann Murphy
JUDGE OF THE SUPERIOR COURT